Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 11, 2019

                                             No. 04-19-00411-CR

                                           Shandon KHABAZIAN,
                                                 Appellant

                                                        v.

                                             The STATE of Texas,
                                                   Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017CR8957
                             The Honorable Jennifer Pena, Judge Presiding


                                                 ORDER
        The appellant’s brief was originally due to be filed on September 9, 2019. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to October 10, 2019. On October 10, 2019, the appellant filed a motion requesting an
additional extension of time to file the brief until November 9, 2019, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by November
12, 2019.1



                                                              _________________________________
                                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2019.




1
    November 9, 2019 is a Saturday, and Monday, November 11, 2019 is a court holiday.
___________________________________
Luz Estrada,
Chief Deputy Clerk